UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
HECTOR GARCIA ORTIZ,                   :        15cv2206(DLC)
                                       :
                     Plaintiff,        :       OPINION & ORDER
          -v-                          :
                                       :
THE CITY OF NEW YORK and POLICE        :
OFFICER EDWIN VAZQUEZ,                 :
                                       :
                     Defendants.       :
                                       :
-------------------------------------- X

APPEARANCES:

For the plaintiff:
Ameer Benno
410 E. Jericho Turnpike
Mineola, NY 11501
(212) 227-9300

Corey T. Lee
Law Offices of Corey T. Lee, PLLC
35 East Broadway
New York, NY 10002
(212) 566-5509

For the defendants:
Melanie Speight
Corporation Counsel of the City of New York
100 Church Street
New York, NY 10007
(212) 356-2425


DENISE COTE, District Judge:

     The plaintiff Hector Garcia Ortiz seeks an award of

$944,987.25 in attorneys’ fees and $30,170.10 in expenses, for a
total award of $975,157.35, in connection with his success in

this § 1983 action in receiving a jury award of $118,000 in

compensatory damages for a police officer’s use of excessive

force.   The defendants, the City of New York (“City”) and New

York City Police Officer Edwin Vazquez, argue that the total

award should not exceed $229,771.29.       For the following reasons,

Ortiz is awarded $221,502.98 in attorneys’ fees and $8,268.31 in

costs.   Although the Court finds that an award of $132,400 in

attorneys’ fees likely would have been appropriate, the Court

declines to award an amount lower than that proposed by the

defendants.

                             Background

     On June 1, 2014, Vazquez and New York City Police Officer

Stephanie Hanna encountered Ortiz, who was intoxicated, lying on

a sidewalk in upper Manhattan. 1   They called for an ambulance and

placed Ortiz in handcuffs.   Ortiz was transported by ambulance

to St. Luke’s Hospital, where the staff sedated Ortiz because he

was belligerent and intoxicated.       As the hospital prepared to

release Ortiz the next day after treating him for his

intoxication, it discovered that he had a tibial plateau

fracture injury to his knee. He was given a cast, instructed on

the use of crutches, and released.


1 Hanna was a defendant in this litigation, but is not a party to
this attorneys’ fees dispute.


                                   2
     At trial, the parties presented the jury with wildly

differing accounts of their interactions on June 1 before the

ambulance arrived.   See Ortiz v. City of New York, (Ortiz III),

No. 15cv2206 (DLC), 2018 WL 1989595, at *1-2 (S.D.N.Y. Apr. 27,

2018).   Notably, however, Dr. Gabriel Dassa, who testified as

Ortiz’s expert at trial and who first saw Ortiz in late October

2014, testified that a fracture to the knee could have been

caused only by extreme force, such as a blow to the inside of

the leg.

     Ameer Benno, Esq. accepted Ortiz as a client on June 5,

2014 on a contingency fee basis.       Because Ortiz only spoke

Spanish, was an alcoholic, and at times homeless, he was a

challenging client for his attorneys.       Benno managed the notice

of claim process, seeking $5 million, and filed this action on

March 24, 2015.   The complaint pleaded many causes of action,

all arising out of the June 1 encounter.       Most did not survive

until trial.

     On February 22, 2016, 2 before the initial pretrial

conference in this case, Corey T. Lee, Esq. filed a substitution

of counsel and until October was the sole lead counsel appearing


2 The initial conference in this action was delayed because Ortiz
did not serve the City until May 21, 2015, the City did not
answer until September 8, 2015, and Local Civil Rule 83.10
provided time for automatic discovery and mediation. Mediation
was held on January 14, 2016.



                                   3
on behalf of Ortiz in this litigation. 3   Lee therefore was the

attorney of record throughout the discovery period.    During that

period, the parties took three depositions; they deposed Ortiz

and the two individual defendants.    On October 17, 2016,

following the close of discovery, Benno filed a second notice of

appearance, rejoining the action as co-counsel for Ortiz.    The

same day, Benno filed the brief in opposition to the defendants’

motion for summary judgment.

     A November 30 Opinion granted the defendants’ motion for

summary judgment on Ortiz’s claims of negligence and his claim

of excessive force against Hanna.    See Ortiz v. City of New

York, No. 15cv2206 (DLC), 2016 WL 7009059 (S.D.N.Y. Nov. 30,

2016) (Ortiz I).   The claims that remained for trial were false

arrest/imprisonment against the City and both individual

defendants; assault and battery and excessive force against

Vazquez; and an assault and battery claim against Hanna. 4   See

id. at *3.


3 An Order of September 9, 2015 scheduled the initial conference
to occur on March 11, 2016. That Order and the Court’s
Individual Practices require principal trial counsel to attend
court conferences. Benno explains that, in anticipation of
assuming new obligations at a law firm he was joining, he and
Lee agreed that Lee would take over as lead counsel for this
case.

4 At the final pretrial conference, the Court dismissed the
assault and battery claim against Hanna. Ortiz withdrew his
assault and battery claim against Vazquez prior to the jury’s
deliberations.


                                 4
     In advance of trial, the parties filed motions in limine

addressed to sets of Ortiz’s medical records reflecting

interventions for his intoxication during the months before and

after the June 1 incident.    Ortiz’s motions were filed by Lee,

but not Benno.   In an Opinion of November 21, 2017, the Court

set out the standards that would govern the admission of the

medical records at trial.    Ortiz v. City of New York, No.

15cv2206 (DLC), 2017 WL 5613735, at *5-11 (S.D.N.Y. Nov. 21,

2017) (Ortiz II).   None of the remaining motions in limine was

noteworthy in its complexity.

     The trial lasted one week. 5       It began on December 11, 2017,

and the case was submitted to the jury on December 14.        Five

witnesses testified.   They were Ortiz, his medical expert, the

two individual defendants, and a physician from St. Luke’s

Hospital who explained the medical records associated with

Ortiz’s hospital stay on June 1 and 2.        Benno was lead counsel

for Ortiz at trial, although Lee participated as well.




5 An Order of November 30, 2016 placed the case on the February
21, 2017 trial ready calendar. On February 17, the case was
moved to the July 10 trial ready calendar to accommodate Benno’s
trial schedule. At a July 6 final pretrial conference, because
a government witness was unavailable for the July trial date,
the case was moved to the August 15 trial ready calendar. By
Order of July 18, the trial date was moved to November 6 due to
the unavailability of a witness for Ortiz. On November 2, with
the consent of the parties, the November 6 trial was adjourned
to December 11.


                                    5
      On December 15, the jury returned a verdict in favor of the

defendants on Ortiz’s unlawful seizure claim.      It returned a

verdict in favor of Ortiz with respect to his unlawful force

claim against Vazquez, awarding Ortiz compensatory damages

totaling $118,000.   The damages reflected an award of $30,000

for past physical pain and suffering, $10,000 for future pain

and suffering, and $78,000 for future medical expenses. 6     The

jury awarded no damages for conscious pain and suffering from

the time the defendants first encountered Ortiz until the time

he was placed in the ambulance.    The jury did not award punitive

damages.

      On April 27, 2018, this Court entered judgment as a matter

of law in the defendants’ favor.       Ortiz III, 2018 WL 1989595, at

*1.   On July 17, 2019, the Court of Appeals for the Second

Circuit reversed that ruling and remanded the case with

instructions to reinstate the jury verdict as to the excessive

force claim against Vazquez.   Ortiz v. City of New York, 779 F.

App’x 31 (2d Cir. 2019).   The Court of Appeals observed that the

jury “does seem to have accepted the officers’ account of how,

why, and when they handcuffed Ortiz.”      Id. at 34.   It added,

however, that the jury may have credited Ortiz’s testimony that




6 At trial, Ortiz’s expert testified that it was likely that
Ortiz would need a total knee replacement, which he estimated
would cost between $65,000 and $70,000.


                                   6
Vazquez kicked him at some point during the encounter.     Id. at

35.   The appeal was handled only by Lee.

                            Discussion

      Pursuant to 42 U.S.C. § 1988, “the court, in its

discretion, may allow the prevailing party, other than the

United States, a reasonable attorney’s fee as part of the

costs.”   In awarding attorney’s fees, district courts calculate

a “presumptively reasonable fee.”     Lilly v. City of New York,

934 F.3d 222, 230 (2d Cir. 2019) (citation omitted); Arbor Hill

Concerned Citizens Ass’n v. County of Albany, 522 F.3d 182, 183

(2d Cir. 2008).   The Second Circuit has described a

presumptively reasonable fee as one “that is sufficient to

induce a capable attorney to undertake the representation of a

meritorious civil rights case.”   Restivo v. Hessemann, 846 F.3d

547, 589 (2d Cir. 2017) (citation omitted).     As the Second

Circuit recently reiterated, a fee may not be reduced “merely

because the fee would be disproportionate to the financial

interest at stake in the litigation.”     Fisher v. SD Prot. Inc.,

No. 18-2504-cv, 2020 WL 550470, at *6 (2d Cir. 2020) (citing

Kassim v. City of Schenectady, 415 F.3d 246, 252 (2d Cir.

2005)).   “A rule of proportionality would make it difficult, if

not impossible, for individuals with meritorious civil rights

claims but relatively small potential damages to obtain redress

from the courts.”   Id. at *7 (citation omitted).    Indeed, the


                                  7
“public interest in private civil rights enforcement is not

limited to those cases that push the legal envelope; it is

perhaps most meaningfully served by the day-to-day private

enforcement of these rights, which secures compliance and deters

violations.”   Id. (citation omitted).

     Nonetheless, a presumptively reasonable fee must be one

that “a paying client would be willing to pay.”   Lilly, 934 F.3d

at 230 (citation omitted).   “[T]he lodestar -- the product of a

reasonable hourly rate and the reasonable number of hours

required by the case -- creates a ‘presumptively reasonable

fee.’”   Id. at 230 n.36 (citation omitted).

     In determining what rate a paying client would be
     willing to pay, the district court should . . . bear
     in mind that a reasonable, paying client wishes to
     spend the minimum necessary to litigate the case
     effectively. The district court should also consider
     that such an individual might be able to negotiate
     with his or her attorneys, using their desire to
     obtain the reputational benefits that might accrue
     from being associated with the case.

Id. at 230 (citation omitted).   In making this inquiry, it is

“entirely appropriate” for a court to consider the “complexity

of a matter” because a “reasonable paying client” would consider

“the complexity of his or her case when deciding whether an

attorney’s proposed hourly rate is fair, reasonable, and

commensurate with the proposed action.”   Id. at 231-32.




                                 8
       In determining a reasonable fee, a court also should

consider the Johnson factors.    Id. at 230.   The Johnson factors

are:

       (1) the time and labor required; (2) the novelty and
       difficulty of the questions; (3) the level of skill
       required to perform the legal service properly; (4)
       the preclusion of employment by the attorney due to
       acceptance of the case; (5) the attorney's customary
       hourly rate; (6) whether the fee is fixed or
       contingent; (7) the time limitations imposed by the
       client or the circumstances; (8) the amount involved
       in the case and the results obtained; (9) the
       experience, reputation, and ability of the attorneys;
       (10) the “undesirability” of the case; (11) the nature
       and length of the professional relationship with the
       client; and (12) awards in similar cases.

Arbor Hill, 522 F.3d at 186 n.3 (citing Johnson v. Ga. Highway

Exp., Inc., 488 F.2d 714, 716 (5th Cir. 1974)).     An inquiry into

the reasonableness of an hourly rate may “include judicial

notice of the rates awarded in prior cases and the court’s own

familiarity with the rates prevailing in the district.”

Townsend v. Benjamin Enters., Inc., 679 F.3d 41, 59 (2d Cir.

2012) (citation omitted).

       “[T]he fee applicant bears the burden of establishing

entitlement to an award and documenting the appropriate hours

expended and hourly rates.”    United States v. Keshner, 794 F.3d

232, 235 (2d Cir. 2015) (citation omitted).    “[A]ttorneys are

required to keep and submit contemporaneous records with their

fee applications, absent unusual circumstances outside the

attorney’s control.”    Restivo, 846 F.3d at 591.   In determining


                                  9
the number of reasonably expended hours, a court should

“examine[] the particular hours expended by counsel with a view

to the value of the work product of the specific expenditures to

the client’s case.”   Luciano v. Olsten Corp., 109 F.3d 111, 116

(2d Cir. 1997).   The “court should exclude excessive, redundant

or otherwise unnecessary hours . . . .”    Quarantino v. Tiffany &

Co., 166 F.3d 422, 425 (2d Cir. 1999).    Courts have “ample

discretion” in assessing the “amount of work that was necessary

to achieve the results of a particular case.”    Cabala v.

Crowley, 736 F.3d 226, 229 (2d Cir. 2013) (citation omitted).

In exercising that discretion, a court may decline to award fees

for a second senior attorney in a case that could have been

prosecuted successfully by one.    Fabri v. United Techs. Int’l,

Inc., 387 F.3d 109, 130 (2d Cir. 2004) (“The number of attorneys

reasonably necessary to prosecute a claim is best judged by the

trial court, which actually observes the roles played by the

attorneys at trial.”).

     “[T]he determination of fees should not result in a second

major litigation.”    Restivo, 846 F.3d at 589 (citation omitted).

“The essential goal in shifting fees (to either party) is to do

rough justice, not to achieve auditing perfection.”    Fox v.

Vice, 563 U.S. 826, 838 (2011).    Thus, “trial courts may take

into account their overall sense of a suit, and may use




                                  10
estimates in calculating and allocating an attorney’s time.”

Id.

I.    The Parties’ Positions

      Ortiz calculates a lodestar for his counsel’s fees of

$1,034,052.50.    This includes the work of three attorneys with

rates ranging from $525 to $675 per hour, two attorneys with

hourly rates of $225 per hour, and five paralegals at a rate of

$125 per hour.    These ten professionals are recorded as working

a total of 1,744.30 hours.     Discounting that request by 10% to

account for any unnecessary duplication of effort, Ortiz seeks

$930,647.25 in attorneys’ fees. 7

      The defendants describe the prevailing rates in this

district as ranging between $250 to $600 in comparable cases.

For experienced counsel, the defendants propose that the rate

should be between $225 and $400 due to Ortiz’s “limited success”

in this case.    The defendants also argue that this range is

appropriate due to the “straightforward” nature of this

excessive force and unlawful seizure action.     Thus, for Benno,

who the defendants recognize as “experience[d]” counsel, the

defendants suggest a rate of $400, and not the $675 proposed by

Ortiz.




7 Ortiz seeks an additional $14,340 in fees for time spent
working on the fee application’s reply brief.


                                  11
     Characterizing Lee as a “relative novice” in the area of

civil rights litigation, they contend Lee’s hourly rate should

be no more than $300 per hour, rather than the $575 Ortiz seeks.

The defendants argue that Joshua Abrams’ hourly rate should be

$225, and not $525, because of his inexperience and limited

involvement.   The defendants propose that the hourly rate for

the remaining two less experienced counsel should be $150 and

for the paralegals the rate should be $100.

     The defendants also argue that an across the board

reduction of any fee award is warranted because Ortiz’s counsel

engaged in overbilling.   They cite vague time records and

unnecessary, inefficient and duplicative work.

     Ortiz also seeks expenses of $30,017.10.    The defendants

request that the costs be reduced to $8,268.31.    In his reply,

Ortiz does not contend that his reimbursement for costs should

exceed $8,268.31.

I.   Hourly rate

     The reasonable hourly rate for principal trial counsel in

this case can be no more than $300.   There are several

considerations that make this figure an appropriate and

reasonable hourly rate.

     This was a very simple § 1983 action.    There were only

three participants in the events at issue and those events

lasted about an hour.   Two officers found a drunken man in the


                                12
street and called an ambulance.    They kept him in their custody

until he was safely transported to the hospital and sedated.

When the man was discharged the next day, the hospital learned

that he had a fractured knee.    There were no other witnesses to

the incident and no camera footage.    The City could not dispute

the existence of the injury, and therefore the central issue the

jury had to resolve was whether the officers were responsible

for the fractured knee.

     As a result, the litigation of the action was also

straightforward.   There was no motion to dismiss.   There were

very few documents to examine other than hospital records, and

those were not voluminous.    Only three depositions were taken;

only Ortiz and two defendant officers were deposed.    Most of the

claims in the complaint were dismissed before summary judgment

motion practice.   The Court provided the parties with the

governing case law for the sole evidentiary issue of any

complexity:   the admissibility of medical records reflecting

Ortiz’s alcohol abuse. 8   The only claims at trial were for




8 The Court provided the parties with the citations to the
controlling case law at the final pretrial conference and gave
them an opportunity to submit letter briefs regarding the
admissibility of the medical records reflecting Ortiz’s
alcoholism.



                                  13
wrongful seizure and the use of excessive force. 9   The trial was

over in a week, with only five witnesses testifying.

      Discovery, the motions in limine, as well as the appeal to

the Second Circuit, were all handled by Lee, an attorney with

limited experience in civil rights litigation and limited

courtroom experience.   Lee graduated from Cardozo Law School in

2008, and within several months of graduation, began a solo

practice.   Lee is primarily an immigration attorney, although he

has been involved in seven civil rights cases other than this

one. 10

      The defendants assert that the hourly rate for similarly

inexperienced counsel would not exceed $300.   They are correct.

Courts within this District have recognized that, “for

experienced attorneys, hourly rates of $300-400 are unremarkable

in civil rights cases in the Southern District,” and that

“awards exceeding $400 per hour are only warranted in unusually

difficult and complex cases.”   Independence Project, Inc. v.

Ventresca Bros. Construction, 397 F. Supp. 3d 482, 496 (S.D.N.Y.

2019) (citation omitted); see also Local 1180, Commc’n Workers

of Am., AFL-CIO v. City of New York, 392 F. Supp. 3d 361, 380




9 Ortiz withdrew his assault and battery claim against Vazquez
prior to the jury’s deliberations.

10Lee does not identify any of these cases as having proceeded
to trial.


                                14
(S.D.N.Y. 2019) (finding that $350 is a reasonable rate for an

attorney with ten years of experience, mostly in employment and

civil rights law); Wright v. City of New York, 283 F. Supp. 3d

98, 104 (S.D.N.Y. 2017) (“[T]he prevailing rate for civil rights

attorneys” with roughly a decade of experience in solo practice

and as a member of a two-attorney firm “is between $250 and $350

an hour.”); Shabazz v. City of New York, No. 14cv6417 (GHW),

2015 WL 7779267, at *3 (S.D.N.Y. Dec. 2, 2015) (“Courts in this

district have generally determined that the range of appropriate

fees for experienced civil rights litigators is between $350 and

$450 per hour.”); Dancy v. McGinley, No. 11cv7952 (LMS), 2015 WL

6693326, at *5-6 (S.D.N.Y. Sept. 21, 2015) (awarding $400 per

hour for experienced civil rights attorney with sixteen years of

experience).   In Lilly, an attorney who had graduated from law

school in 2001 and had handled at least 167 cases in the

Southern District alone -- and thus who had far more experience

than Lee -- was awarded a $450 hourly rate for litigating a

false arrest, excessive force, and illegal detention case.

16cv322 (ER), 2017 WL 3493249, at *1 (S.D.N.Y. Aug. 15, 2017),

reversed on other grounds, 934 F.3d at 222.   Accordingly, Ortiz

is awarded attorneys’ fees for Lee’s work at the reasonable

hourly rate of $300.

     Benno’s work is not entitled to a higher rate.   While Benno

has significant experience in the area of civil rights


                                15
litigation and is an able trial attorney, Lee identified himself

as the principal trial counsel and functioned as such for the

bulk of the litigation.    Lee would have been required to try the

case alone if Benno were unavailable.    While the trial of the

case was delayed by months to accommodate the schedules of

counsel and witnesses, that accommodation should not dictate the

hourly rate.

     The results of the litigation do not suggest that a higher

hourly rate is appropriate.    Most of the claims pleaded in the

complaint had disappeared by the time of the trial, including

the Monell claim.   At trial, the jury soundly rejected Ortiz’s

testimony that he had been attacked from behind without any

provocation by an officer, and then sent to the ground by the

officer’s brutal attack.   The jury ruled in the defendants’

favor on the unlawful seizure claim, explained in its answer to

an interrogatory that Ortiz was already on the ground when the

officers first observed him, and rejected the request for an

award of punitive damages.    An award of punitive damages would

certainly have been appropriate if the jury had believed Ortiz’s

description of the officers’ vicious, unprovoked assault on him.

     While it is true that the jury awarded Ortiz compensatory

damages, this appears largely due to their decision to give him

the medical care for his knee that his medical expert testified

Ortiz would need.   In other words, much of Ortiz’s recovery was


                                 16
due to the expense of this medical procedure, not a persuasive

factual record establishing the defendants’ wrongdoing developed

by Ortiz’s counsel.

      In sum, consideration of the Johnson factors does not

suggest that an hourly rate in excess of $300 is warranted to

obtain a qualified attorney who would agree to represent Ortiz

in this “garden-variety” litigation.    Lilly, 934 F.3d at 232.

This case was not complex and raised no novel issues.    It did

not require special skill or experience from counsel, a fact

that is confirmed by Lee’s inexperience in handling civil rights

cases.   To the extent that the dispute over the admissibility of

Ortiz’s pre- and post-incident medical records presented a legal

issue that rose above the level of routine, the Court provided

the parties with the standards that would govern their admission

at trial.   See Ortiz II, 2017 WL 5613735, at *7-11.   In doing

so, it was noted explicitly that the Court’s guidance on this

subject was “not novel.”   Id. at *7.   Recognizing that “a

reasonable paying client would consider the complexity of his or

her case when deciding whether an attorney’s proposed hourly

rate is fair, reasonable, and commensurate with the proposed

action,” Lilly, 934 F.3d at 231-32, a rate of $300 per hour is

reasonable here.

     The same considerations apply in determining the reasonable

hourly rate for an associate to assist Lee in this litigation.


                                17
 Given these factors, an hourly rate of $200 is appropriate for

 an associate in this case.   Lewis v. Am. Sugar Refining, Inc.,

 No. 14cv2302 (CRK), 2019 WL 116420, at *4 (S.D.N.Y. Jan. 2,

 2019) (noting that “[c]ourts in this district have approved

 hourly rates of . . . $200 to $350 for associates” in civil

 rights cases).

       The reasonable hourly rate for the clerical work performed

 in this matter is $95.   HTV Indus., Inc. v. Agarwal, 317 F.

 Supp. 3d 707, 722 (S.D.N.Y. 2018) (finding that an hourly rate

 of $95 for clerical work is appropriate because it is below the

 rate of $125 that has been approved for paralegal work).

 “[P]urely clerical or secretarial tasks should not be billed at

 a paralegal rate by either a paralegal or an attorney performing

 such tasks.”   Lilly, 934 F.3d at 233 (citation omitted).   The

 paralegals’ timesheets indicate that they were used for clerical

 and administrative tasks, such as “call [Ortiz], wrong number”

 or “[l]ocate [Ortiz] after his phone broke.”   Ortiz’s brief in

 support of his motion for attorneys’ fees confirms that

 paralegals were used for clerical and administrative tasks, as

 it explains that the attorneys “attempted to use paralegal for

 clerical and administrative tasks.”

III.   Reasonable Hours

       The second component of the calculation of the

 presumptively reasonable fee is to calculate the number of hours


                                 18
reasonably expended.    In determining the number of hours

reasonably expended on this case, it bears repeating that a

court must “exclude excessive, redundant or otherwise

unnecessary hours.”    Quarantino, 166 F.3d at 425.

     The two lead counsel, Lee and Benno, assert that they

worked 734 and 771.30 hours, respectively, on this case.     That

is equivalent to almost 38 weeks of work (measured in 40-hour

work weeks), or over four months of attorney time devoted to

claims that prompted three depositions and were tried in the

course of one week.    This represents an extraordinary

misallocation of resources.    Nothing in this case supports these

numbers.

     A single lawyer would have spent conservatively about 280

hours on this litigation, and generously about 340 hours.     This

calculation takes into account, among other things, the hours

that were necessary to do each of the following: (1) pretrial

work, including the notice of claim practice, drafting the

complaint and preparing for and attending the initial pretrial

conference, (2) taking or defending three depositions, (3)

summary judgment practice, (4) briefing on motions in limine and

trial preparation, (5) trial, (6) the post-trial motion, and (7)

appeal.

     This amount of time would be adequate given the lack of

novelty and complexity of this run-of-the-mill § 1983 action.


                                 19
Lilly, 934 F.3d at 232 (in determining hours billed, a court

should also consider the novelty and complexity of the case).

The nature of the case also did not require the supersized team

of ten lawyers and paralegals that Ortiz asserts contributed to

his limited victory at trial.    The reasons Ortiz provides for

requiring multiple law offices in this matter further clarify

that any paying client would have determined that one attorney

with limited support from an associate and clerical person would

have sufficed.   Benno sought assistance from Lee because Ortiz

was a Spanish speaker, and Lee’s office, though not Lee himself,

employed a Spanish speaking attorney.    But, a paying client

would seek counsel from a lawyer with whom he could communicate

directly or with the assistance of a translator.    Adding a

second firm that would duplicate expenses would be unreasonable

for the limited purpose of employing a Spanish speaker.    Ortiz

also explains that Lee was necessary because, at the time of the

litigation, Benno was merging his legal practice with another

firm and needed to focus his attention on this professional

transition.   A paying client would not retain counsel who could

not adequately attend to his case.    Finally, Ortiz asserts that

multiple firms were needed so that work could be divided,

efficiently and expeditiously.    The billing records indicate,

however, that Benno and Lee duplicated work and spent many hours

consulting with each other.   No paying client would support an


                                 20
expenditure like this.    It is therefore appropriate to award

fees that contemplate the work of a single lead lawyer, not the

work of two.

     On top of the 340 hours allocated for one lead counsel to

litigate the merits of this case, 11 10 hours is awarded for the

time lead counsel spent working on the fee application.    As a

general matter, “a reasonable fee should be awarded for time

reasonably spent in preparing and defending an application” for

fees under the federal civil rights fee-shifting statutes.

Weyant v. Okst, 198 F.3d 311, 316 (2d Cir. 1999) (emphasis

supplied).    Ortiz seeks an additional $14,340.00 in fees for

22.80 hours spent working on the fee application’s reply brief

alone.   This request is unreasonable.

     Eighty hours is provided for the work of a single associate

in assisting lead counsel throughout this litigation, not the

148.3 hours sought.    It would be reasonable for Ortiz to request

the presence of an associate to aid lead counsel at trial, and

for lead counsel to rely on an associate to assist in motion

practice throughout the litigation.    It also would be reasonable

for counsel to request assistance with clerical work in this

litigation.    An additional 120 hours, not the 190.7 hours




11This represents a reduction of roughly 50% of the hours
requested by Lee.


                                 21
sought, is provided for the clerical work that was necessary for

this case.

      In total 350 hours at a rate of $300, 80 hours at a rate of

$200, and 120 hours at a rate of $95, amounts to $132,400.        The

Court finds that this amount would be an appropriate award of

attorneys’ fees in this § 1983 action.     The defendants, however,

have not requested an amount below $221,502.98 in attorneys’

fees.   The Court declines to award an amount lower than that

proposed by the defendants.

IV.   Costs

      Ortiz seeks $30,170.10 in costs.    “Attorney’s fees awards

include those reasonable out-of-pocket expenses incurred by

attorneys and ordinarily charged to their clients.”     LeBlanc-

Sternberg v. Fletcher, 143 F.3d 748, 763 (2d Cir. 1998)

(citation omitted).     “Identifiable, out-of-pocket disbursements

for items such as photocopying, travel, and telephone costs are

generally taxable under § 1988 and are often distinguished from

nonrecoverable routine office overhead, which must normally be

absorbed within the attorney’s hourly rate.”     Id. (citation

omitted).     In cases brought under § 1983, plaintiffs are not

entitled to expert fees.     W. Va. Univ. Hosps. v. Casey, 499 U.S.

83, 102 (1991). 12


12After Casey, the Civil Rights Act of 1991 amended 42 U.S.C. §
1988 to give courts discretion to shift expert fees to the


                                  22
     Ortiz is awarded the amount of costs proposed by the

defendants, $8,268.31.   Ortiz does not dispute this figure.   The

amount Ortiz originally requested, $30,170.10, included

$12,400.00 in expert-related costs, as well as $7,492.87 in

costs related to his appeal.   Expert fees are not recoverable by

a § 1983 plaintiff and the Second Circuit already awarded Ortiz

costs associated with the appeal, which he received.   As Ortiz

does not contest the additional 30% reduction requested by the

defendants, that reduction is applied.

                            Conclusion

     Ortiz is awarded $221,502.98 in attorneys’ fees and

$8,268.31 in costs.



Dated:    New York, New York
          February 14, 2020


                               ____________________________
                                      DENISE COTE
                               United States District Judge




losing party in cases arising under 42 U.S.C. §§ 1981 and
1981(a). Casey still prohibits the award of expert fees in §
1983 cases.


                                23
